DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-20 are pending.  Claims 11-13, 18-19 have been amended.
Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. The Applicant representative argues that the Zander does not teach or suggest “wherein an amount of latency adjustment depends on an interface type of the first user interface” (see Remarks -1/8/21, pg. 8-9).  Specifically, the Applicant’s representative argues that Zander teaches a network delay obtained from a server to determine how much delay to add, but does not provide any depending upon interface type (see Remarks, pg. 8).  The Examiner respectfully disagrees.  The Applicant’s argument is not commensurate with the broader scope of the claimed invention.  An interface type, in computing, under the broadest reasonable interpretation is “a device for connecting two items of hardware or software so that they can be operated jointly or communicate with each other” (see “interface” as defined by Google Dictionary).  It follows that an interface type of the user interface includes the devices for providing different access technology types.  Specifically, Zander teach that the latency of the client devices may be adjusted based on the different access technology types (e.g., ADSL, ISDN, or dial-up) to determine a latency adjustment for each of the different client devices (see Zander, pg. 118.     
Secondly, the Applicant’s representative argues that the claims are distinguished from Zander because network delay is not the same as the user interface type (see Remarks, pg. 8-9).  Specifically, the Applicant argues that the claims are distinguished because the user interface type is different from a network delay because the user interface includes controllers such as a keyboard (see Remarks, pg. 8-9).  The Examiner respectfully disagrees.  The argument is not commensurate with the broader scope of the claimed invention.  A user interface unit in accordance with the Specification may include “a keyboard, mouse, joystick, light pen, or other device” (see Specification, pg. 4) and that UI configuration profiles for each device is a combination of generative device UI features and additional information, which may be provided by a user or the client device itself (see Specification, pg. 6).  It follows that Zander’s teachings of adjusting latency based on the different access technology of the respective client devices, satisfies the claimed limitation of “an interface type for the first user interface”.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lewin et al. (US 2005/0261062 A1) and Zander “Achieving Fairness in Multiplayer Network Games through Automated Latency Balancing”, ACE 2005, Valencia, Spain.
Regarding claim 12, Lewin disclose a system, comprising: a processor (see 0115); a memory (see 0115); and one or more instructions embodied in the memory (see 0115), the instructions being configured to implement a method, the method comprising:
receiving a device identifier from a client device having a first user interface (see 0038, 0047-0049, 0074, 0079, 0084-0085, wherein the device identifier is received from the GUI manage 80 when the user logins to the system; 0091-0092, 0094, wherein the client application receives output from the emulator which allows a computer to mimic the hardware of an emulated system for a game console on a computer running various types of operating systems; wherein a first user interface is an operating system);
determining a client device type for the client device from the identifier (see 0038, 0048-0049, 0079, 0091-0092, 0094-0097, 0105; 0038, 0048-0049, 0079, 0091-0092, 0094-0097, 0105; wherein the subscriber database 30 or the client application retrieved the client device type from information stored in the database of the user’s system or using known techniques to determine the user’s system);
generating a user interface configuration profile for the client device using the client device type (see 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs), wherein the user interface configuration profile is usable by the client device to configure the first user interface to provide inputs for a software title being implemented by a system (see Fig. 7, 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs), wherein the software title being implemented by the system is configured for use with a device having a second user interface (see 0048-0049, 0057, 0086, wherein the GUI player 82 is configured to implement the game for use with a device having a second user interface);
sending the user interface configuration profile to the client device (see 0049, 0055-0057, 0071-0072, 0086, wherein the client application sends the device user type using known techniques to determine the client device type); and 
implementing the software title with inputs received from the client device (see 0086-0087, 0090-0095, wherein GUI player 82 captures the input of the client device and the game manager 92 configures the game players to communicate to control a game).  However, the Lewin does not teach or suggest the client device includes adjusting a latency for the client device wherein an amount of latency adjustment depends on an interface type for the first user interface.
Zander teaches a multiplayer gaming network which is adapted to provide a plurality of client user interfaces in which each client devices has a different latency caused by a plurality of factors such as geographical location, access technology, and transient network conditions (see Zander, pg 118).  In particular, Zander teach a Self-Adjusting Game Lagging Utility (SAGLU) which measures a latency of each of the player user devices (e.g., an interface type) to determine the latency of players and adjust the total delays by adding an artificial lag (see Zander, pg. 117-118).  Stated differently, Zander teach wherein implementing the game includes adjusting a latency for the client device wherein an amount of latency adjustment depends on an interface type for the first user interface (see Zander, pg. 117-118).  One would have been motivated to incorporate the teachings of .

Claims 1-8, 11, 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewin et al. (US 2005/0261062 A1) in view of Lu et al. (US 2009/0305790 A1) and Zander “Achieving Fairness in Multiplayer Network Games through Automated Latency Balancing”, ACE 2005, Valencia, Spain.
Regarding claim 1, Lewin discloses a method implemented by a server (see Fig. 1, 0036, 0038-0040, wherein the content distribution system includes a host server to run GUI interface), comprising:
receiving a device identifier from a client device having a first user interface (see 0038, 0047-0049, 0074, 0079, 0084-0085, wherein the device identifier is received from the GUI manage 80 when the user logins to the system; 0091-0092, 0094, wherein the client application receives output from the emulator which allows a computer to mimic the hardware of an emulated system for a game console on a computer running various types of operating systems; wherein a first user interface is an operating system);
determining a client device type for the client device from the identifier (see 0038, 0048-0049, 0079, 0091-0092, 0094-0097, 0105; 0038, 0048-0049, 0079, 0091-0092, 0094-0097, 0105; wherein the subscriber database 30 or the client application retrieved the client device type from information stored in the database of the user’s system or using known techniques to determine the user’s system);
see 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs), wherein the user interface configuration profile is usable by the client device to configure the first user interface to provide inputs for a software title being implemented by the game manager (see Fig. 7, 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs),
wherein the software title being implemented by the server is configured for use with a device having a second user interface (see 0047, 0055-0057, 0059, 0090-0097, wherein the emulator configures the first user interface (e.g., - personal computer) to provide inputs for a software title being emulated by the server and the software title emulator is configured for use with a device with a second user interface (e.g., - a device utilizing an arcade platform);
sending the user interface configuration profile to the client device (see 0065, 0070, 0102-0103, 0106, 0107, wherein the content manager sends the emulated game to the client via a download from the asset server 25); 
publishing the user interface configuration profile to allow client devices to access the profile (see 0043, 0047, 0049, 0057, 0071-0072, 0086), and
implementing the software title with inputs received from the client device (see 0084, 0086, 0091-0097, 0099, wherein the GUI manager is a software title implemented by the server and uses device-specific components to generate inputs to play the game from the client device).  Although, Lewin discloses a method which utilizes a distributed network system to obtain a user interface based upon a determined client 
In a related content delivery system, Lu teach a game distribution system which provides an game execution and rendering service wherein the system can start a game for a client system and the client system can send input to the game via a network to control game play of the game application and receive media stream of the game via a network (see Lu, abstract).  Lu’s system teach a content distribution system for a game which includes using emulation or virtualization to receive input from the client system to control the requested game (see Lu, abstract, 0003, 0030).  By employing the techniques of virtualization and emulation, Lu teaches a system with apparatus to execute a game that was originally developed for a different operating system of the computer (see Lu, 0043, 0099).  Moreover, Lu teaches the system to include a client system comprises a input unit which receives input events from one or more input devices connected with the client system and sends the received input to a game server to control operations of the game in which the server provides a media stream of the displayed game play (see Lu, 0064-0076).  Stated differently, Lu teaches providing a software title implemented by the server wherein the one or more inputs of the software title are provided to the server to provide interactive gameplay (see Lu, 0069-0079).  One would have been motivated to incorporate the teachings of Lu’s to use known techniques of similar devices to employ virtualization and emulation to yield the predictable result of a server implemented game system to execute a game originally developed for a different operation system (see Lu, 0043).  Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to modify the content distribution system of Lewin to implement a software game title with a server and to provide the software title inputs to the server.  However, the 
Zander teaches a multiplayer gaming network which is adapted to provide a plurality of client user interfaces in which each client devices has a different latency caused by a plurality of factors such as geographical location, access technology, and transient network conditions (see Zander, pg. 118).  In particular, Zander teach a Self-Adjusting Game Lagging Utility (SAGLU) which measures a latency of each of the player user devices (e.g., an interface type) to determine the latency of players and adjust the total delays by adding an artificial lag (see Zander, pg. 117-118).  Stated differently, Zander teach wherein implementing the game includes adjusting a latency for the client device wherein an amount of latency adjustment depends on an interface type for the first user interface (see Zander, pg. 117-118).  One would have been motivated to incorporate the teachings of Zander with the game system of Lewin and Lu to use known techniques to yield the predictable result to increase fairness in a networked game.  Therefore it would have been obvious to one of ordinary skill in the art wherein implementing the software title with inputs received from the client device includes adjusting a latency for the client device wherein an amount of latency adjustment depends on an interface type for the first user interface.   
Regarding claim 2, the combination of Lewin, Lu, and Zander teach the method of claim 1, wherein the inputs received from the client device are generated in accordance with the user interface configuration profile (see Lewin, 0099, 0102, wherein the game player monitors the keystrokes for providing input as the user plays the game).
Regarding claim 3, the combination of Lewin, Lu, and Zander teach the method of claim 1, further comprising querying the client device in response to determining the client device type from see Lewin, 0084-0086, 0091-0092, 0094-0097, 0105, wherein the GUI player determines the type of presentation from the client device type and queries the client device to configure the interface for presentation).
Regarding claim 4, the combination of Lewin, Lu, and Zander teach the method of claim 1, further comprising storing the user interface configuration profile (see Lewin, 0049, 0086, wherein the user interface configuration profile is stored in the subscriber database).
Regarding claim 5, the combination of Lewin, Lu, and Zander teach the method of claim 1, wherein the first and second user interfaces are different (see Lewin, 0049, 0086, 0090-0097, wherein the first and second interface are different (e.g., high-end/low-end personal computer or other electric device).
Regarding claim 6, the combination of Lewin, Lu, and Zander teach the method of claim 1, wherein the software title is a game title (see Lewin, 0092, 0094, wherein the game may be Pacman).
Regarding claim 7, the combination of Lewin, Lu, and Zander teach the method of claim 1, wherein the software title is a game title and wherein emulating the software title with inputs received from the client device includes adjusting a latency for the client device wherein an amount of latency adjustment depends on an interface type for the first user interface wherein the amount of latency adjustment includes a latency handicap for the first user interface (see Zander, pg. 117-118, wherein the latency handicap is an artificial lag to promote fairness).
Regarding claim 8, the combination of Lewin, Lu, and Zander teach the method of claim 7, wherein the client device is being used to play the game title against a different client device having a second user interface that is different from the first and wherein the server adjusts the latency for the client device differently than for the different client device (see Zander, pg. 117-118, wherein the first and second user interface are different based on their individually network delay conditions and are adjusted for latency to promote fairness
Regarding claim 11, Lewin disclose a non-transitory computer-readable medium having computer executable instructions embodied therein (see 0115), the instructions being configured to implement the method, the method comprising:
receiving a device identifier from a client device having a first user interface (see 0038, 0047-0049, 0074, 0079, 0084-0085, wherein the device identifier is received from the GUI manage 80 when the user logins to the system; 0091-0092, 0094, wherein the client application receives output from the emulator which allows a computer to mimic the hardware of an emulated system for a game console on a computer running various types of operating systems; wherein a first user interface is an operating system);
determining a client device type for the client device from the identifier (see 0038, 0048-0049, 0079, 0091-0092, 0094-0097, 0105; 0038, 0048-0049, 0079, 0091-0092, 0094-0097, 0105; wherein the subscriber database 30 or the client application retrieved the client device type from information stored in the database of the user’s system or using known techniques to determine the user’s system);
generating a user interface configuration profile for the client device using the client device type (see 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs), wherein the user interface configuration profile is usable by the client device to configure the first user interface to provide inputs for a software title being implemented by the server (see Fig. 7, 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs), wherein the software title being implemented by the server is configured for use with a device having a second user interface see 0048-0049, 0057, 0086, wherein the GUI player 82 is configured to implement the game for use with a device having a second user interface);
sending the user interface configuration profile to the client device (see 0049, 0055-0057, 0071, 0086, wherein the client application sends the device user type using known techniques to determine the client device type);
publishing the user interface configuration profile to allow client devices to access the profile (see 0043, 0047, 0049, 0057, 0071-0072, 0086, wherein the client application sends the device user type using known techniques to determine the client device type); and 
implementing the software title with inputs received from the client device (see 0086-0087, 0090-0095, wherein GUI player 82 captures the input of the client device and the game manager 92 configures the game players to communicate to control a game).  Although, Lewin discloses a method which utilizes a distributed network system to obtain a user interface based upon a determined client device type in which the software title is implemented by a server, the inputs from the software implemented are received by the game manager it does not explicitly teach the one or more inputs of the software title to a server.
In a related content delivery system, Lu teach a game distribution system which provides an game execution and rendering service wherein the system can start a game for a client system and the client system can send input to the game via a network to control game play of the game application and receive media stream of the game via a network (see abstract).  Lu’s system teach a content distribution system for a game which includes using emulation or virtualization to receive input from the client system to control the requested game (see abstract, 0003, 0030).  By employing the techniques of virtualization and emulation, Lu teaches a system with apparatus to execute a game see 0043, 0099).  Moreover, Lu teaches the system to include a client system comprises a input unit which receives input events from one or more input devices connected with the client system and sends the received input to a game server to control operations of the game in which the server provides a media stream of the displayed game play (see 0064-0076).  Stated differently, Lu teaches providing a software title implemented by the server wherein the one or more inputs of the software title are provided to the server to provide interactive gameplay (see 0069-0079).  One would have been motivated to incorporate the teachings of Lu’s to use known techniques of similar devices to employ virtualization and emulation to yield the predictable result of a server implemented game system to execute a game originally developed for a different operation system (see 0043).  Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to modify the content distribution system of Lewin to implement a software game title with a server and to provide the software title inputs to the server.  However, the combination of Lewin and Lu does not teach or suggest implementing the software title with inputs received from the client device includes adjusting a latency for the client device wherein an amount of latency adjustment depends on an interface type for the first user interface.
Zander teaches a multiplayer gaming network which is adapted to provide a plurality of client user interfaces in which each client devices has a different latency caused by a plurality of factors such as geographical location, access technology, and transient network conditions (see Zander, pg. 118).  In particular, Zander teach a Self-Adjusting Game Lagging Utility (SAGLU) which measures a latency of each of the player user devices (e.g., an interface type) to determine the latency of players and adjust the total delays by adding an artificial lag (see Zander, pg. 117-118).  Stated differently, Zander teach wherein implementing the game includes adjusting a latency for the client see Zander, pg. 117-118).  One would have been motivated to incorporate the teachings of Zander with the game system of Lewin and Lu to use known techniques to yield the predictable result to increase fairness in a networked game.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention wherein implementing the software title with inputs received from the client device includes adjusting a latency for the client device wherein an amount of latency adjustment depends on an interface type for the first user interface.
Regarding claim 13, Lewin discloses a method implemented by a client device (see Fig. 1, 0036, 0038-0040, wherein the content distribution system includes a host server to provide access to games on a client device), comprising:
obtaining with a client device having a first user interface a previously published user interface configuration profile for the client device using the client device type (see 0048-0049, 0057, 0086, wherein host server detects specifications of the user system of the client application and the client device type is a high end computer system, a low-end computer system, or a PDA, cell phone, or other digital electric device and adjusts the virtual environment to adapt to the hardware the user uses), wherein the user interface configuration profile is usable by the client device to configure the first user interface to provide inputs for a software title being implemented by the server (see 0084,0090-0094, 0099-0103, 0108 wherein the game manager 90 uses the user device of device to provide software titles with emulators to provide inputs for the software title stored on the server database), wherein the software title being implemented by the user is configured for use with a device having a second user interface (see 0048-0049, 0057, 0086, wherein the GUI player 82 is configured to use with a device having a second user interface);
see 0049, 0071, wherein the user system specifications stored in the subscriber database is a previously published user interface; 0106, wherein the game delivery system dispatches requests when the user does not have the previously published interface);
sending a device identifier to the server from the client device, wherein the device identifier is usable by the server to determine a client device type for the client device (see 0049, 0055-0057, 0071-0072, 0086, wherein the client application sends the device user type using known techniques to determine the client device type);
configuring the first user interface with the client device using the user interface configuration profile (see 0049, 0055-0057, 0071, 0086, wherein the client application sends the device user type using known techniques to determine the client device type);
generating one or more inputs from the software title being implemented with the user interface in accordance with the user interface configuration profile (see 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs);
and providing the one or more inputs to the game manager (see 0086-0087, 0090-0095, wherein GUI player 82 captures the input of the client device and the game manager 92 configures the game players to communicate to control a game).  Although, Lewin discloses a method which utilizes a distributed network system to obtain a user interface based upon a determined client device type in which the software title is implemented by a server, the inputs from the software implemented are received by 
In a related content delivery system, Lu teach a game distribution system which provides an game execution and rendering service wherein the system can start a game for a client system and the client system can send input to the game via a network to control game play of the game application and receive media stream of the game via a network (see abstract).  Lu’s system teach a content distribution system for a game which includes using emulation or virtualization to receive input from the client system to control the requested game (see Lu, abstract, 0003, 0030).  By employing the techniques of virtualization and emulation, Lu teaches a system with apparatus to execute a game that was originally developed for a different operating system of the computer (see Lu, 0043, 0099).  Moreover, Lu teaches the system to include a client system comprises a input unit which receives input events from one or more input devices connected with the client system and sends the received input to a game server to control operations of the game in which the server provides a media stream of the displayed game play (see Lu, 0064-0076).  Stated differently, Lu teaches providing a software title implemented by the server wherein the one or more inputs of the software title are provided to the server to provide interactive gameplay (see Lu, 0069-0079).  One would have been motivated to incorporate the teachings of Lu’s to use known techniques of similar devices to employ virtualization and emulation to yield the predictable result of a server implemented game system to execute a game originally developed for a different operation system (see Lu, 0043).  Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to modify the content distribution system of Lewin to implement a software game title with a server and to provide the software title inputs to the server.  Although the system see Lewin, 0038, 0048-0049, 0057, 0086).
Zander teaches a multiplayer gaming network which is adapted to provide a plurality of client user interfaces (see Zander, pg. 117).   Specifically, Zander teach that the plurality of client devices each have a different latency caused by a plurality of factors such as geographical location, access technology, and transient network conditions (see Zander, pg. 118).  In particular, Zander teach that each of the plurality of client device having different user interfaces (e.g., ADSL, ISDN, or dial-up) are configured to have a different amount of latency compared to a second user interface (see Zander, pg. 117-118).  Stated differently, Zander teach wherein the first interface is configured to have a different amount of latency compared to the second user interface (see Zander, pg. 117-118).  One would have been motivated to incorporate the teachings of Zander with the game system of Lewin and Lu to yield the predictable result that the delay caused by different user interfaces affect a latency of devices differently in a networked system.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention wherein the first user interface is configured to have a different amount of latency compared to the second user interface.
Regarding claim 14, the combination of Lewin, Lu, and Zander teach the method of claim 13.  The combination further comprising modifying the user interface configuration profile with the client device to produce a modified profile and wherein configuring the first user interface with the client device using the user interface configuration profile includes using the modified profile (see Lewin, 0084-0086, wherein the GUI manager uses device-specific components to receive and display output to different user devices and may be modified to support a new device by writing a new GUI player 82
Regarding claim 15, the combination of Lewin, Lu, and Zander teach the method of claim 13, the combination further teach wherein the first and second user interfaces are different (see Lewin, 0090-0097, wherein the first and second interface are different (e.g., personal computer and arcade system).
Regarding claim 16, the combination of Lewin, Lu, and Zander teach the method of claim 15, wherein the first user interface is configured to have a different amount of latency compared to the second user interface wherein the different amount of latency includes a latency handicap for the first user interface (see Lewin, 0090-0097, wherein the first and second interface are different (e.g., personal computer and arcade system; Zander, pg. 117-118, wherein the artificial lag is a latency handicap for a first user interface when it is below an average threshold).
Regarding claim 17, the combination of Lewin, Lu, and Zander teach the method of claim 13, wherein the software title is a game title (see Lewin, 0092, 0094, wherein the game may be Pacman).
Regarding claim 18, Lewin discloses a non-transitory computer-readable medium having computer executable instructions embodied therein (see 0115), the instructions being configured to implement a method, the method comprising:
obtaining with a client device having a first user interface a previously published user interface configuration profile for the client device using the client device type (see 0048-0049, 0057, 0086, wherein host server detects specifications of the user system of the client application and the client device type is a high end computer system, a low-end computer system, or a PDA, cell phone, or other digital electric device and adjusts the virtual environment to adapt to the hardware the user uses), wherein the user interface configuration profile is usable by the client device to configure the first user interface to provide inputs for a software title being implemented by the server (see 0084,0090-0094, 0099-0103, 0108 wherein the game manager 90 uses the user device of device to provide software titles with emulators to provide inputs for the software title stored on the server database), wherein the software title being implemented by the user is configured for see 0048-0049, 0057, 0086, wherein the GUI player 82 is configured to use with a device having a second user interface);
informing a server with the client that the client has the previously published user interface configuration profile (see 0049, 0071, wherein the user system specifications stored in the subscriber database is a previously published user interface; 0106, wherein the game delivery system dispatches requests when the user does not have the previously published interface);
sending a device identifier to the server from the client device, wherein the device identifier is usable by the server to determine a client device type for the client device (see 0049, 0055-0057, 0071-0072, 0086, wherein the client application sends the device user type using known techniques to determine the client device type);
configuring the first user interface with the client device using the user interface configuration profile (see 0049, 0055-0057, 0086-0087, 0099, 0106-0110, wherein the virtual environment is configured to client device type (e.g., high-end computer, low-end computer, or other digital device));
generating one or more inputs from the software title being implemented with the user interface in accordance with the user interface configuration profile (see 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs); and 
providing the one or more inputs to the game manager (see 0086-0087, 0090-0095, wherein GUI player 82 captures the input of the client device and the game manager configures the game players to communicate to control a game).  Although, Lewin discloses a method which utilizes a distributed 
In a related content delivery system, Lu teach a game distribution system which provides an game execution and rendering service wherein the system can start a game for a client system and the client system can send input to the game via a network to control game play of the game application and receive media stream of the game via a network (see Lu, abstract).  Lu’s system teach a content distribution system for a game which includes using emulation or virtualization to receive input from the client system to control the requested game (see Lu, abstract, 0003, 0030).  By employing the techniques of virtualization and emulation, Lu teaches a system with apparatus to execute a game that was originally developed for a different operating system of the computer (see Lu, 0043, 0099).  Moreover, Lu teaches the system to include a client system comprises a input unit which receives input events from one or more input devices connected with the client system and sends the received input to a game server to control operations of the game in which the server provides a media stream of the displayed game play (see Lu, 0064-0076).  Stated differently, Lu teaches providing a software title implemented by the server wherein the one or more inputs of the software title are provided to the server to provide interactive gameplay (see Lu, 0069-0079).  One would have been motivated to incorporate the teachings of Lu’s to use known techniques of similar devices to employ virtualization and emulation to yield the predictable result of a server implemented game system to execute a game originally developed for a different operation system (see Lu, 0043).  Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to modify the content distribution system of Lewin to implement a software  Although the system of Lewin teach each user interface of a device is configured for different bandwidth requirements it is silent as to each having a different amount of latency (see Lewin, 0038, 0048-0049, 0057, 0086).
Zander teaches a multiplayer gaming network which is adapted to provide a plurality of client user interfaces (see Zander, pg. 117).   Specifically, Zander teach that the plurality of client devices each have a different latency caused by a plurality of factors such as geographical location, access technology, and transient network conditions (see Zander, pg. 118).  In particular, Zander teach that each of the plurality of client device having different user interfaces (e.g., ADSL, ISDN, or dial-up) are configured to have a different amount of latency compared to a second user interface (see Zander, pg. 117-118).  Stated differently, Zander teach wherein the first interface is configured to have a different amount of latency compared to the second user interface (see Zander, pg. 117-118).  One would have been motivated to incorporate the teachings of Zander with the game system of Lewin and Lu to yield the predictable result that the delay caused by different user interfaces affect a latency of devices differently in a networked system.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention wherein the first user interface is configured to have a different amount of latency compared to the second user interface.
Regarding claim 19, Lewin discloses a system, comprising: a processor (see 0115); a memory (see 0115); and one or more instructions embodied in the memory (see 0115), the instructions being configured to implement a method, the method comprising:
obtaining with a client device having a first user interface a previously published user interface configuration profile for the client device using the client device type (see 0048-0049, 0057, 0086, wherein host server detects specifications of the user system of the client application and the client device type is a high end computer system, a low-end computer system, or a PDA, cell phone, or other digital electric device and adjusts the virtual environment to adapt to the hardware the user uses), wherein the user interface configuration profile is usable by the client device to configure the first user interface to provide inputs for a software title being implemented by the server (see 0084,0090-0094, 0099-0103, 0108 wherein the game manager 90 uses the user device of device to provide software titles with emulators to provide inputs for the software title stored on the server database), wherein the software title being implemented by the user is configured for use with a device having a second user interface (see 0048-0049, 0057, 0086, wherein the GUI player 82 is configured to use with a device having a second user interface);
informing a server with the client that the client has the previously published user interface configuration profile (see 0049, 0071, wherein the user system specifications stored in the subscriber database is a previously published user interface; 0106, wherein the game delivery system dispatches requests when the user does not have the previously published interface);
sending a device identifier to the server from the client device, wherein the device identifier is usable by the server to determine a client device type for the client device (see 0049, 0055-0057, 0071, 0086, wherein the client application sends the device user type using known techniques to determine the client device type);
configuring the first user interface with the client device using the user interface configuration profile (see 0049, 0055-0057, 0086-0087, 0099, 0106-0110, wherein the virtual environment is configured to client device type (e.g., high-end computer, low-end computer, or other digital device));
generating one or more inputs from the software title being implemented with the user interface in accordance with the user interface configuration profile (see 0083, 0086-0087, wherein the GUI manager is configured to generate control of a game with a different set of user devices; 0099-0103, wherein the user interface and selected emulator adapts the keyboard standard of the game delivery system for generating user inputs);
and providing the one or more inputs to the game manager (see 0086-0087, 0090-0095, wherein GUI player 82 captures the input of the client device and the game manager configures the game players to communicate to control a game and the game manager is part of a system).  Although, Lewin discloses a method which utilizes a distributed network system to obtain a user interface based upon a determined client device type in which the software title is implemented by the server, the inputs from the software implemented are received by the game manager it does not explicitly teach the one or more inputs of the software title to the server.
In a related content delivery system, Lu teach a game distribution system which provides an game execution and rendering service wherein the system can start a game for a client system and the client system can send input to the game via a network to control game play of the game application and receive media stream of the game via a network (see Lu, abstract).  Lu’s system teach a content distribution system for a game which includes using emulation or virtualization to receive input from the client system to control the requested game (see Lu, abstract, 0003, 0030).  By employing the techniques of virtualization and emulation, Lu teaches a system with apparatus to execute a game that was originally developed for a different operating system of the computer (see Lu, 0043, 0099).  Moreover, Lu teaches the system to include a client system comprises a input unit which receives input events from one or more input devices connected with the client system and sends the received input to a game server to control operations of the game in which the server provides a media stream of the displayed game play (see Lu, 0064-0076).  Stated differently, Lu teaches providing a software title implemented by the server wherein the one or more inputs of the software title are provided to the server to provide interactive gameplay (see Lu, 0069-0079).  One see Lu, 0043).  Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to modify the content distribution system of Lewin to implement a software game title with a server and to provide the software title inputs to the server.  Although the system of Lewin teach each user interface of a device is configured for different bandwidth requirements it is silent as to each having a different amount of latency (see Lewin, 0038, 0048-0049, 0057, 0086).
Zander teaches a multiplayer gaming network which is adapted to provide a plurality of client user interfaces (see Zander, pg. 117).   Specifically, Zander teach that the plurality of client devices each have a different latency caused by a plurality of factors such as geographical location, access technology, and transient network conditions (see Zander, pg. 118).  In particular, Zander teach that each of the plurality of client device having different user interfaces (e.g., ADSL, ISDN, or dial-up) are configured to have a different amount of latency compared to a second user interface (see Zander, pg. 117-118).  Stated differently, Zander teach wherein the first interface is configured to have a different amount of latency compared to the second user interface (see Zander, pg. 117-118).  One would have been motivated to incorporate the teachings of Zander with the game system of Lewin and Lu to yield the predictable result that the delay caused by different user interfaces affect a latency of devices differently in a networked system.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention wherein the first user interface is configured to have a different amount of latency compared to the second user interface.

Regarding claim 20, the combination of Lewin, Lu, and Zander teach the method of claim 1.  The combination further teach wherein the user interface configuration profile takes in to account differences in capability between the first user interface and the second user interface (see Lewin, 0090-0101, 0107-0109).
Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewin et al. (US 2005/0261062 A1), Lu et al. (US 2009/0305790 A1) and Zander “Achieving Fairness in Multiplayer Network Games through Automated Latency Balancing”, ACE 2005, Valencia, Spain as applied to claim 1 above, and further in view of Roelofs (US 2002/0142843 A1).
Regarding claims 9-10, the combination of Lewin, Lu, and Zander teach the method of claim 1.  Although the combination of Lewin, Lu, and Zander teach the software title which emulates a game title with inputs received from the client device as well as the client device being used to play the game title against a different client device having a second user interface that is different from the first but they are silent as to adjusting a scoring of a game (see Lewin, 0038, 0055-0057, Lu – 0065-0070, Zander, pg. 117-118)  Specifically, the combination do not explicitly teach or suggest i) adjusting a scoring for the client device wherein an amount of scoring adjustment depends on an interface type for the first user interface (claim 9) and ii) adjusts the scoring for the client device differently than for the different client device (claim 10).
In a related emulation patent, Roelofs teaches a multiplayer electronic game provided by a server connected to a plurality of game terminals by a network.  Roelofs teaches a plurality of different user devices with different user interfaces wherein each individual terminal latency statistics are measured and analyzed against a latency threshold (see 0035).  Stated differently, this is an embodiment which adjust a scoring for the client device wherein an amount of scoring adjustment (e.g., latency compensation) depends on an interface type for the first interface.  Each of these latency statistics identify a latency compensation value which is a score value of the terminal’s network conditions (see 0035).  Moreover, Roelofs teaches the generated scoring values to modify and adjust the scoring for the client device different than for the different client device by utilizing techniques such as adherence to the average path in the case of a racing game, emission of smoke or oil slicks, a change in speed or moves of the players associated with the terminal (see 0035-0036).  One would have been motivated to incorporate the teachings of Roelofs with the combination of Lewin, Lu, and Zander to incorporate known latency network techniques to yield predictable results of creating a fair networked gameplay between different network terminal devices with different network conditions.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to the game system to adjust a scoring for the client device wherein an amount of scoring adjustment depends on an interface type for the first user interface and adjusts the scoring for the client device differently than for the different client devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715